DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Currently, claims 1, and 3-21 are pending in the application. Claims 1, 19 and 20 are amended. Claim 2 is cancelled. Claim 21 is added.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 03/07/2022. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments / Amendments
Applicant’s arguments have been fully considered but are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 12 and  14-21  are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20110200110, hereinafter Chen) in view of Galpin et al. (US 20220053209, hereinafter Galpin).
Regarding Claim 1, Chen discloses a method of video processing, comprising: 
making a determination that a conversion between a video block of a video region of a video and a bitstream of the video (FIG. 2)  uses a geometry partition mode in which  multiple prediction partitions including at least a first prediction partition  are used in a prediction process ([0143], FIG. 7, motion estimation unit 42 determines the block partitioning using a geometric motion partition line (152); [0170], partition the block using a geometric motion partition (252)); 
deriving N motion information candidates using one or more sub-block merge candidates associated with the video block (FIG. 2; FIG.10)  and adding the N motion information candidates to a motion candidate list for the video block, where N is a positive integer ([0170], FIG. 12, determine a set of candidate predictors for the first geometric motion partition (254): determining which of a set of sub-blocks that neighbor the block are considered to neighbor the first partition and retrieve motion vectors for the sub-blocks that neighbor the first partition);; 
deriving, from the motion candidate list, motion candidates for the multiple prediction partitions ([0170], FIG. 12, calculate the median of these motion vectors and use the calculated median as the motion predictor for the first partition (256) and  then calculate the difference between the motion vector for the first partition and the motion predictor for the first partition to encode the motion vector relative to the predictor for the first partition (258)); and
performing the conversion based on the motion candidates for the multiple prediction partitions ([0143], FIG. 7, block partitioning using a geometric motion partition line (152); [0170], FIG. 12, partition the block using a geometric motion partition (252)).  
Chen further discloses wherein a sub-block temporal motion vector predictor candidate or (FIG. 2; FIG. 10).
However, Chen does not explicitly disclose an affine motion candidate is used for deriving the N motion information candidates.
Galpin teaches from the same field of endeavor an affine motion candidate is used for deriving the N motion information candidates (Abstract:  determine motion vectors for sub-blocks within a video coding block and perform motion compensation using the improved affine candidates [0057], FIG. 5,  Valid control point motion vector prediction (CPMVP) are sorted depending on the value of a third motion vector taken from position F or G and the closest is to the vector given by the affine motion model for the 4×4 sub-block at the same position as the better is the CPMVP).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of affine motion candidate as taught by Galpin ([0057]) into the encoding and decoding  system of Chen in order to provide various merge candidates with high reliability are additionally used to enhance prediction accuracy and encoding/decoding based on the improved affine motion compensation (Galpin, Abstract).
Regarding Claim 3, Chen in view of Galpin discloses the method of claim 1, wherein M representative motion information candidates from one or more sub-block motion candidates of one or more sub-blocks are used for deriving the M motion information candidates, where M is a positive integer ([0107], Fig. 7-12).  
Regarding Claim 4, Chen in view of Galpin discloses the method of claim 1, wherein the M representative motion information candidates are selected based positions of the one or more sub-blocks or selected from motion information associated with a center sub-block of the first prediction partition, wherein M is equal to a number of partitions in which the video block is partitioned for the conversion, or M=1 ([0107], Fig. 7-12).  
Regarding Claim 12, Chen in view of Galpin discloses the method of claim 1, wherein a sub-block of the prediction partition is assigned a sub-block motion information thereof, and wherein the sub-block motion information is used as a candidate in a candidate list used for the conversion of the video block ([0094], divide the NXN block into four non-overlapping (N/2)X (N/2) blocks. Then for each (N/2)X (N/2) block, video encoder 20  determines whether the geometric motion partition passes through the (N/2)X (N/2) and configures minimum transform size, e.g., 4X4, at which point video encoder 20 may select the minimum transform size for a sub-block regardless of whether the geometric motion partition line passes through the sub-block).
Regarding Claim 14, Chen in view of Galpin discloses the method of claim 1, wherein an indication in the bitstream representation signals, at a sequence parameter set level or a picture parameter set level or a video parameter set level or a picture header or a slice header or a tile group header or a coding tree unit level, use of the geometry partition mode for the video block ([0098], sending syntax data, such as block-based syntax data, frame-based syntax data, and GOP-based syntax data, to video decoder 30, e.g., in a frame header, a block header, a slice header, or a GOP header in a in a sequence parameter set or a picture parameter set).
Regarding Claim 15, Chen in view of Galpin discloses the method of claim 1, wherein the size condition specifies to use the geometry partition mode due to the video block having a size greater than a threshold or having a size less than a threshold, or ([0094], divide the NXN block into four non-overlapping (N/2)X (N/2) blocks. Then for each (N/2)X (N/2) block, video encoder 20  determines whether the geometric motion partition passes through the (N/2)X (N/2) and configures minimum transform size, e.g., 4X4, at which point video encoder 20 may select the minimum transform size for a sub-block regardless of whether the geometric motion partition line passes through the sub-block).
Regarding Claim 16, Chen in view of Galpin discloses the method of claim 1, wherein the geometry partition mode includes multiple splitting patterns and each splitting pattern divides the video block into two or more partitions ([0016],  partitioning a block of video data into a first geometric partition and a second geometric partition using a geometric motion partition line, wherein the block comprises NXN pixels, dividing the block of video data into four equally-sized, non-overlapping (N/2)X(N/2) sub-blocks, and encoding at least one of the sub-blocks through which the geometric motion partition line passes using a transform size smaller than (N/2)X(N/2).
Regarding Claim 17, Chen in view of Galpin discloses the method of claim 1, wherein the conversion comprises encoding the video into the bitstream ([0009],  an apparatus includes a video encoder configured to partition a block of video data into a first partition and a second partition using a geometric motion partition line, calculate a prediction value of a pixel in a transition region of the block using a filter that applies a value for at least one neighboring pixel from the first partition and a value for at least one neighboring pixel from the second partition, calculate a residual value of the pixel in the transition region of the block based on the prediction value of the pixel in the transition region, and output the residual value of the pixel).
Regarding Claim 18, Chen in view of Galpin discloses the method of claim 1, wherein the conversion comprises decoding the bitstream to generate pixel values of the video ([0013], an apparatus includes a video decoder configured to receive an encoded block of video data, a definition of a geometric motion partition line that partitions the encoded block into a first partition and a second partition, and a residual value for a pixel in a transition region of the block, calculate a prediction value of the pixel in the transition region of the block using a filter that applies a value for at least one neighboring pixel from the first partition and a value for at least one neighboring pixel from the second partition, calculate a reconstructed value for the pixel in the transition region of the block based on the prediction value and the residual value, and output the reconstructed value of the pixel).
Regarding Claims 19 and 21, Apparatus claims 19 and 21 of using the corresponding method claimed in claims 1 and 3, and the rejections of which are incorporated herein for the same reasons of obviousness as used above (Chen, [0010]).
Regarding Claims 20, Computer-readable recording medium claim 19 of using the corresponding method claimed in claims 1, and the rejections of which are incorporated herein for the same reasons of obviousness as used above (Chen, [0011])
Claims 1-9 and 12-20  are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20110200110, hereinafter Chen) in view of Lee et al. (US 20210058628, hereinafter Lee).
Regarding Claim 1, Chen discloses a method of video processing, comprising: 
making a determination that a conversion between a video block of a video region of a video and a bitstream of the video (FIG. 2)  uses a geometry partition mode in which  multiple prediction partitions including at least a first prediction partition  are used in a prediction process ([0143], FIG. 7, motion estimation unit 42 determines the block partitioning using a geometric motion partition line (152); [0170], partition the block using a geometric motion partition (252)); 
deriving N motion information candidates using one or more sub-block merge candidates associated with the video block (FIG. 2; FIG.10)  and adding the N motion information candidates to a motion candidate list for the video block, where N is a positive integer ([0170], FIG. 12, determine a set of candidate predictors for the first geometric motion partition (254): determining which of a set of sub-blocks that neighbor the block are considered to neighbor the first partition and retrieve motion vectors for the sub-blocks that neighbor the first partition);; 
deriving, from the motion candidate list, motion candidates for the multiple prediction partitions ([0170], FIG. 12, calculate the median of these motion vectors and use the calculated median as the motion predictor for the first partition (256) and  then calculate the difference between the motion vector for the first partition and the motion predictor for the first partition to encode the motion vector relative to the predictor for the first partition (258)); and
performing the conversion based on the motion candidates for the multiple prediction partitions ([0143], FIG. 7, block partitioning using a geometric motion partition line (152); [0170], FIG. 12, partition the block using a geometric motion partition (252)).  
Chen further discloses wherein a sub-block temporal motion vector predictor candidate or (FIG. 2; FIG. 10).
However, Chen does not explicitly disclose an affine motion candidate is used for deriving the N motion information candidates.
Lee teaches from the same field of endeavor an affine motion candidate is used for deriving the N motion information candidates ([0169], various modes including a merge mode, a skip mode, an MVP mode, an affine mode, and the like may be used).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of affine motion candidate as taught by Lee ([0169]) into the encoding and decoding  system of Chen in order to provide various merge candidates with high reliability are additionally used to enhance prediction accuracy of a merge mode and compression performance and a motion 
Regarding Claim 3, Chen in view of Lee discloses the method of claim 1, wherein M representative motion information candidates from one or more sub-block motion candidates of one or more sub-blocks are used for deriving the M motion information candidates, where M is a positive integer ([0107], Fig. 7-12).  
Regarding Claim 4, Chen in view of Lee discloses the method of claim 1, wherein the M representative motion information candidates are selected based positions of the one or more sub-blocks or selected from motion information associated with a center sub-block of the first prediction partition, wherein M is equal to a number of partitions in which the video block is partitioned for the conversion, or M=1 ([0107], Fig. 7-12).  
Regarding Claim 5, Chen in view of Lee discloses the method of claim 1. 
While Chen further discloses selecting motion predictors for the motion vectors, and the candidates for the motion predictors may be different for the motion vectors of two partitions of the same block ([0062]), Lee teaches from the same field of endeavor adding a first motion information candidate to a first candidate list associated with the first prediction partition and a second motion information candidate associated to a second candidate list associated with a second prediction partition, wherein the first motion information candidate and the second motion information candidate are inherited ([0065], reference picture including a temporal neighboring block may be referred to as a co-located picture (colPic). For example, the inter predictor 180 may construct a motion information candidate list based on neighboring blocks, and may generate information indicating that which candidate is used to derive a motion vector and/or reference picture index of a current block).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of motion information candidate lists as taught by Lee ([0065]) into the encoding and decoding  system of Chen in order to provide various merge candidates with high reliability are additionally used to enhance prediction accuracy of a merge mode and compression performance and a motion vector of a merge candidate is refined through a motion vector offset to increase accuracy of motion estimation/compensation (Lee, [0024], [0025]).
Regarding Claim 6, Chen in view of Lee discloses the method of claim 5.
Lee further discloses wherein a range of indication of splitting patterns and MV candidate indices for the first prediction partition and the second prediction partition is M*N*N, wherein M is a number of prediction portions that the first video block is partitioned into, and wherein N is a number of allowed merge candidates to be added to a motion candidate list including the first motion information candidate and the second ([0010], a merge candidate list by using motion information of a spatial candidate and a temporal candidate adjacent to a current block; parsing a first syntax element indicating a particular candidate applied to inter-prediction of the current block among a predefined number of candidates in the merge candidate list; [0169], various modes including a merge mode, a skip mode, an MVP mode, an affine mode, and the like may be used).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of number of allowed merge candidates as taught by Lee ([0010]) into the encoding and decoding  system of Chen in order to provide various merge candidates with high reliability are additionally used to enhance prediction accuracy of a merge mode and compression performance and a motion vector of a merge candidate is refined through a motion vector offset to increase accuracy of motion estimation/compensation (Lee, [0024], [0025]).
Regarding Claim 7, Chen in view of Lee discloses the method of claim 6.
Lee further discloses wherein a specific weighting factor group is used for samples located in a weighted area of the video block according to the splitting pattern, wherein the specific weighting factor group is different from another weighting factor group used for another video block in which different motion candidates are used for determining candidate motion vectors for prediction portions of the another video block ([0015], the merge candidate list may further include adding, to the merge candidate list, a candidate generated by weighted averaging a pair of predefined candidates in the merge candidate list).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of number of allowed merge candidates as taught by Lee ([0010]) into the encoding and decoding  system of Chen in order to provide various merge candidates with high reliability are additionally used to enhance prediction accuracy of a merge mode and compression performance and a motion vector of a merge candidate is refined through a motion vector offset to increase accuracy of motion estimation/compensation (Lee, [0024], [0025]).
Regarding Claim 8, Chen in view of Lee discloses the method of claim 7.
Lee further discloses wherein the specific weighting factor group corresponds to averaging for the samples located in the weighted area([0022], the merge candidate list configuring unit may add, to the merge candidate list, a candidate generated by weighted averaging a pair of predefined candidates in the merge candidate list).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of number of allowed merge candidates as taught by Lee ([0010]) into the encoding and decoding  system of Chen in order to provide various merge candidates with high reliability are additionally used to enhance prediction accuracy of a merge mode and compression performance and a 
Regarding Claim 9, Chen discloses the method of claim 1, but does not explicitly disclose wherein the performing the conversion includes deriving a refined final motion vector for a prediction block for the video block, and wherein the deriving the refined final motion vector includes using a decoder-side motion vector refinement (DMVR) tool to a motion information of the first prediction partition and a motion information of the second prediction partition of the first video block to derive motion information for the video block.
Lee  discloses wherein the performing the conversion includes deriving a refined final motion vector for a prediction block for the video block, and wherein the deriving the refined final motion vector includes using a decoder-side motion vector refinement (DMVR) tool to a motion information of the first prediction partition and a motion information of the second prediction partition of the first video block to derive motion information for the video block ([0169]a decoder side motion vector refinement (DMVR) mode, an adaptive motion vector resolution (AMVR) mode).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of number of allowed merge candidates decoder side motion vector refinement (DMVR)  as taught by Lee ([0169]) into the encoding and decoding  system of Chen in order to provide various 
Regarding Claim 12, Chen in view of Lee discloses the method of claim 1, wherein a sub-block of the prediction partition is assigned a sub-block motion information thereof, and wherein the sub-block motion information is used as a candidate in a candidate list used for the conversion of the video block ([0094], divide the NXN block into four non-overlapping (N/2)X (N/2) blocks. Then for each (N/2)X (N/2) block, video encoder 20  determines whether the geometric motion partition passes through the (N/2)X (N/2) and configures minimum transform size, e.g., 4X4, at which point video encoder 20 may select the minimum transform size for a sub-block regardless of whether the geometric motion partition line passes through the sub-block).
Regarding Claim 13, Chen in view of Lee discloses the method of claim 1.
Lee  further discloses wherein the conversion comprises deriving one or more motion vector prediction candidates in a motion candidate list are derived from a sub-block temporal motion vector predictor (SbTMVP) candidate associated with the sub-block ([0197], FIG. 15, temporal motion vector prediction (TMVP) may be enhanced and general or worst-case complexity may be reduced (ATMVP : referred to as a subblock-based temporal merge candidate, SbTMVP).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of sub-block temporal motion vector predictor (SbTMVP) candidate as taught by Lee ([0169]) into the encoding and decoding  system of Chen in order to provide various merge candidates with high reliability are additionally used to enhance prediction accuracy of a merge mode and compression performance and a motion vector of a merge candidate is refined through a motion vector offset to increase accuracy of motion estimation/compensation (Lee, [0024], [0025]).
Regarding Claim 14, Chen in view of Lee discloses the method of claim 1, wherein an indication in the bitstream representation signals, at a sequence parameter set level or a picture parameter set level or a video parameter set level or a picture header or a slice header or a tile group header or a coding tree unit level, use of the geometry partition mode for the video block ([0098], sending syntax data, such as block-based syntax data, frame-based syntax data, and GOP-based syntax data, to video decoder 30, e.g., in a frame header, a block header, a slice header, or a GOP header in a in a sequence parameter set or a picture parameter set).
Regarding Claim 15, Chen in view of Lee discloses the method of claim 1, wherein the size condition specifies to use the geometry partition mode due to the video ([0094], divide the NXN block into four non-overlapping (N/2)X (N/2) blocks. Then for each (N/2)X (N/2) block, video encoder 20  determines whether the geometric motion partition passes through the (N/2)X (N/2) and configures minimum transform size, e.g., 4X4, at which point video encoder 20 may select the minimum transform size for a sub-block regardless of whether the geometric motion partition line passes through the sub-block).
Regarding Claim 16, Chen in view of Lee discloses the method of claim 1, wherein the geometry partition mode includes multiple splitting patterns and each splitting pattern divides the video block into two or more partitions ([0016],  partitioning a block of video data into a first geometric partition and a second geometric partition using a geometric motion partition line, wherein the block comprises NXN pixels, dividing the block of video data into four equally-sized, non-overlapping (N/2)X(N/2) sub-blocks, and encoding at least one of the sub-blocks through which the geometric motion partition line passes using a transform size smaller than (N/2)X(N/2).
Regarding Claim 17, Chen in view of Lee discloses the method of claim 1, wherein the conversion comprises encoding the video into the bitstream ([0009],  an apparatus includes a video encoder configured to partition a block of video data into a first partition and a second partition using a geometric motion partition line, calculate a prediction value of a pixel in a transition region of the block using a filter that applies a value for at least one neighboring pixel from the first partition and a value for at least one neighboring pixel from the second partition, calculate a residual value of the pixel in the transition region of the block based on the prediction value of the pixel in the transition region, and output the residual value of the pixel).
Regarding Claim 18, Chen in view of Lee discloses the method of claim 1, wherein the conversion comprises decoding the bitstream to generate pixel values of the video ([0013], an apparatus includes a video decoder configured to receive an encoded block of video data, a definition of a geometric motion partition line that partitions the encoded block into a first partition and a second partition, and a residual value for a pixel in a transition region of the block, calculate a prediction value of the pixel in the transition region of the block using a filter that applies a value for at least one neighboring pixel from the first partition and a value for at least one neighboring pixel from the second partition, calculate a reconstructed value for the pixel in the transition region of the block based on the prediction value and the residual value, and output the reconstructed value of the pixel).
Regarding Claims 19 and 21, Apparatus claims 19 and 21 of using the corresponding method claimed in claims 1 and 3, and the rejections of which are incorporated herein for the same reasons of obviousness as used above (Chen, [0010]).
Regarding Claims 20, Computer-readable recording medium claim 19 of using the corresponding method claimed in claims 1, and the rejections of which are incorporated herein for the same reasons of obviousness as used above (Chen, [0011]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20110200110, hereinafter Chen) in view of Lee et al. (US 20210058628, hereinafter Lee) and Chuang et al (US 20180376166 hereinafter Chuang).
Regarding Claim 10, Chen in view of Lee discloses the method of claim 9.
Lee discloses wherein the first prediction partition is uni-predicted from a first reference list and the second prediction partition is bi- or uni-predicted using a second reference list, then the DMVR tool ([0169] a decoder side motion vector refinement (DMVR) mode, an adaptive motion vector resolution (AMVR) mode) but not a bi-directional optical flow (BIO) tool are applied using motion information of the second prediction portion in the second reference list.
Chuang teaches from the same field of endeavor a bi-directional optical flow (BIO) tool are applied using motion information of the second prediction portion in the second reference list ([0007], determining that the second block of video data is encoded using a bi-directional optical flow (BIO) process).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of bi-directional .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20110200110, hereinafter Chen) in view of Lee et al. (US 20210058628, hereinafter Lee) and Chiang et al (US 20200029073 hereinafter Chiang).

Regarding Claim 11, Chen in view of Lee discloses the method of claim 9, but does not explicitly wherein the conversion uses a final prediction that is a weighted sum of a prediction result based on the geometry partition mode and a prediction result based on an intra-prediction mode.
Chiang teaches from the same field of endeavor wherein the conversion uses a final prediction that is a weighted sum of a prediction result based on the geometry partition mode and a prediction result based on an intra-prediction mode ([0106], FIGS. 7a-b and FIGS. 8a-b, the combined prediction of MH mode for Intra is applicable to only a portion of the current block, such as an overlap region between two prediction units and the inter-prediction values and the intra-prediction values may be weighted differently when generating the combine prediction).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL D FEREJA/Examiner, Art Unit 2487